DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiessner (US 2010/0155290 A1).  
Regarding claim 17, the examiner uses the broadest reasonable interpretation of claim limitations.  Claim 17 recites ‘providing a blank’ in line 2 and recites a few properties of the blank, the following sections of claim 17 recite steps of folding, and the last section of claim 17 recites limitations about a relative position of a leaf element.  As recited in the claim, these limitations about a relative position of a leaf element are recited as being present in partially folded blank. Prior art that teaches this relative position after a few folds anticipates this limitation even where an unfolded blank does not have these relative properties of a leaf position.  
Kiessner teaches a method of assembling a foldable container comprising: providing a blank (Fig. 3) having four side walls including a first side wall 20b and a second side wall 20a, the blank having a first fold line 22a connecting the first side wall to the second side wall; folding the four side walls so the four side walls have a substantially square arrangement when viewed from above (0040; Fig. 5D); folding a bottom panel that is foldably connected to the first side wall so that the bottom panel is perpendicular to the first side wall (0040; Fig. 5D); and folding at least one internal support structure connected to the second side wall and folding a top panel that is connected to the first side wall over one of the at least one internal support structure so that a first portion of the one of the at least one internal support structure is in adjacent relation with and internally positioned relative to the top panel when the container is in a closed condition a second portion of the one of the at least one internal support structure is in adjacent relation with the first portion when the container is in the closed condition (Figs. 5, 5A-5D); and folding at least one leaf C connected to the second portion of the respective internal support structure by a foldable edge 54, the foldable edge extending between the first portion and an opposing edge of the second portion, the at least one leaf extending laterally away from the second portion beyond a folding axis of the first fold line before the at least one leaf is folded (Fig. 5B), wherein the step of folding the at least one leaf results in the at least one leaf being adjacent to the first side wall (Fig. 5D).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-16 of U.S. Patent No. 11,027,876 in view of Kiessner (US 2010/0155290 A1).  Claims 1-12 and 15-16 of the US Patent recite all the claim limitations except that the top panel folds over the at least one support structure.  This relationship is strongly implied by the claimed structure of the top panel and internal support structure each being foldably attached to adjacent side walls, the top panel and internal support structure in an adjacent relation to each other, and one being called ‘top’ and the other being called ‘internal’, but it is not explicit.  Kiessner teaches an analogous container with a top wall that is formed with internal support structures and Kiessner teaches folding top panels over an internal support structure (Fig. 5D).  It would have been obvious to one of ordinary skill in the art to fold a top panel over an internal support structure as taught by Kiessner with the motivation of closing the box.  Claims 21-22 further recite limitations that are directed at a container instead of a blank.  Claim 12 recites ‘a container blank’ in the preamble, panels and fold lines in the body of the parent claim, and recites the blank is made of corrugated cardboard, so while claims 21-22 are directed at a different product, it is obvious to one of ordinary skill in the art to form a container blank into a container since that is what the blank is for and the container form is where the blank offers the intended utility.
Claims 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 U.S. Patent No. 11,027,876.  Claim 15 of the US Patent recites all the recited claim elements and describes them in a way that is essentially paraphrased from the current application.  While the language is not verbatim, the examined application claims are anticipated by the claims of the US Patent.
Response to Arguments
The rejections under 35 USC 112 and 35 USC 103 applied to cancelled claims 18-20 are withdrawn.
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.  
Applicant argues the rejection of claim 17 under 35 USC 102 should be withdrawn because a new limitation ‘before the at least one leaf is folded’.  While it is the case that the leaf does not extend beyond the recited folding axis while the container is in the blank form (Fig. 3), the claim limitation does not require this extension while in blank form.  The examiner applies F as the first portion, elements E, A, and B are part of the second portion, and element C or C’ as the leaf.  Kiessner teaches the second portion has some folding about fold lines 52 so that the leaf C extends as claimed (Figs. 5B-5C), but these figures clearly show that the fold line 54 that connects leaf C to the second portion element B is not folded.  Some folding within the blank has occurred, but the leaf has not yet been folded relative to any immediate structure. 
There is also a claim interpretation where the newly added ‘is folded’ limitation specifically refers to the ‘folding at least one leaf’ step.  Even where applicant considers folding the first or second portions to also be folding the leaf because the leaf is moved by the folding relative to the sidewall structure, the leaf still extends as claimed before specific folding step where the leaf is moved adjacent to the first side wall. 
Applicant argues the double patenting rejections should be withdrawn because a terminal disclaimer has been filed.  This terminal disclaimer filed on 07/22/2022 is not accepted because it does not comply with 35 CFR 1.321, see below.  Accordingly the double patenting rejections are maintained, and new double patenting rejections are applied to new claims 21-22.

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734